117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Aderemi A. ALLI, Plaintiff-Appellant,v.MINNEAPOLIS PUBLIC HOUSING AUTHORITY, Defendant-Appellee.
No. 96-2399.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 13, 1997.Filed July 21, 1997.

Before LOKEN, REAVLEY,* and JOHN R. GIBSON, Circuit Judges.
PER CURIAM.


1
Aderemi Alli was hired by the Minneapolis Public Housing Authority as an open account specialist.  After poor performance evaluations by two different supervisors, Alli was terminated near the end of his six-month probationary period.  He then commenced this action under Title VII and the Minneapolis Civil Rights Act contending that he was wrongfully terminated because of his African-American race.


2
The district court1 granted summary judgment in favor of the Housing Authority, concluding that it had presented credible evidence of a legitimate, non-discriminatory reason for Alli's termination--his poor work performance--and that Alli had failed to come forward with credible evidence that this reason was a pretext for unlawful race discrimination.  Alli appeals.  After careful review of the record, we conclude that summary judgment was properly granted for the reasons stated by the district court.  Accordingly, we affirm.  See 8th Cir.  Rule 47B.



*
 The HONORABLE THOMAS M. REAVLEY, United States Circuit Judge for the Fifth Circuit, sitting by designation


1
 The HONORABLE DAVID S. DOTY, United States District Judge for the District of Minnesota